Title: Enclosure: Extract from GW’s Will, 1794
From: Washington, George
To: 


          It has always been a source of serious reflection, and of sincere regret with me, to see the youth of these United States sent to foreign countries for the purpose of education (perhaps, before their minds are formed, or they have any correct ideas of the blessings of the country they leave)—Where, besides contracting habits of dissipation and extravagance—principles unfriendly to republican government, and to the rights of man, may be imbibed and found difficult to eradicate.
          For these reasons, it has long been an ardent wish of mine, to see some plan adopted by which a general & liberal diffusion of learning could be dissiminated, systematically, through all parts of this rising empire; thereby, and as far the nature of the thing will admit, and in itself would be proper, to do away local attachments, and state prejudices from our public councels.
          Hoping that so desireable an object will ’ere long be viewed in the important light I think it merits, my mind is unable to contemplate any measure more likely to effect it than the establishment of a University; where young men from all parts of the United States (after having passed through a preparative course of education) may, under Professors of the first reputation in the different branches of literature—arts & Sciences—compleat their studies; and get fixed in the principles of the Constitution—understand the Laws—and the true interests & policy of their Country, as well as the professions they mean to pursue. And moreover (which is not the least, among the advantages of such a plan) by forming acquaintances with each other in early life, avoid those local prejudices & habitual jealousies which, when carried to excess, are never failing sources of disquietude in the public mind, and but too pregnant of mischievous consequences.
          
          Under these impressions I give and bequeath for ever, the shares I hold under an Act of the Legislature of the Commonwealth of Virginia in the navigations of the Rivers Potomac and James towards the endowment of a University to be established within the limits of the Federal district, provided a well digested plan for the same shall be adopted for the purpose before the year 1800. If not then &ca &ca &ca.
        